IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40481
                         Summary Calendar



ROY PENNANT,

                                    Petitioner-Appellant,

versus

UNITED STATE OF AMERICA;
ERNEST V. CHANDLER, Warden;
JOHN ASHCROFT, U.S. Attorney General,

                                    Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 1:01-CV-86
                        --------------------
                           January 3, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roy Pennant, federal inmate #16201-018, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 petition.    Pennant

contends that pursuant to Willis v. United States, 438 F.2d 923

(5th Cir. 1971), he was entitled to credit against his federal

sentence for time that he spent in state custody subject to a

federal detainer until the he was transferred to federal custody.

Pennant challenges the district court’s determination that his




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40481
                                -2-

claim concerning the Government’s delay in indicting him should

have been brought in a 28 U.S.C. § 2255 motion.

     Section 2255, 28 U.S.C., is the primary means of

collaterally attacking a federal sentence.     Cox v. Warden, Fed.

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).    Relief

under 28 U.S.C. § 2255 “is warranted for any error that `occurred

at or prior to sentencing.’”   Id.    A federal prisoner may seek

relief under 28 U.S.C. § 2241 instead of 28 U.S.C. § 2255 if he

can show that the remedies under 28 U.S.C. § 2255 are inadequate

or ineffective to test the legality of his detention.     See id.

The petitioner bears the burden of affirmatively showing that the

28 U.S.C. § 2255 remedy is inadequate or ineffective.     See id.

     Pennant’s preindictment delay allegation has bearing on the

validity of Pennant’s conviction and should have been brought

under 28 U.S.C. § 2255.   See id.    Pennant has not shown that the

28 U.S.C. § 2255 remedy is inadequate or ineffective.     See

Solsona v. Warden, 821 F.2d 1129, 1132 (5th Cir. 1987)(28 U.S.C.

§ 2255 motion must be filed in district court that imposed

sentence).

     Pennant has abandoned his contention that the sentencing

court believed that it lacked the authority to grant him credit

against his federal sentence by failing to assert the issue in

this court.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     Pennant’s contention that he was entitled to credit against

his federal sentence for time that he spent in state custody

subject to a federal detainer until the time that he was
                          No. 01-40481
                               -3-

transferred to federal custody is without merit because Pennant

obtained credit against his state sentence for that time.

See United States v. Dovalina, 711 F.2d 737, 740 (5th Cir. 1983)

(if petitioner’s release on state bail while state charges were

pending was prevented solely because of federal detainer, he

would be entitled to credit toward his federal sentence, provided

he was not given credit on state sentence for that time); United

States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).   The

judgment of the district court is AFFIRMED.